\ te
‘

Pye!

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page | of | | |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT. OF CALIFORNIA

 

 

 

 

 

 

 

United States of America - JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
Marcela Krysthel Martinez-Verazas Case Number: 3:19-mj-24657
| Rebecca C Fish .
Defendant's Attorney
REGISTRATION NO, 92246298 | FILED |
THE DEFENDANT: Se
XJ pleaded guilty to count(s) 1 of Complaint are
EG os: a
C1 was found guilty to count(s)
after a plea of not guilty, our U.S. DISTRICT COUR
Accordingly, the defendant is adjudged guilty of such count(s), which ii nolve NS SINGH Sea
Title & Section Nature of Offense . Count Saanhee
8:1325 ILLEGAL ENTRY (Misdemeanor) | l
(] The defendant has been found not guilty on count(s)
C] Count(s) dismissed on the motion of the United States,

 

IMPRISONMENT
The defendant is hereby committed tothe custody of the United States Bureau of Prisons to be
- imprisoned for a term of:

 

Xume SERVED Oo days

x] Assessment: $10 WAIVED Fine: WAIVED

*] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

“| Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, December 20, 2019
Date of Imposition of Sentence

.
pg
Received » SEZ

DUSM HONORABLE BARRY M, KURREN
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy | —3:19-mj-24657

 
